            Case 1:20-cv-00989-DAD-SAB Document 25 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     TIMOTHY WILLFORM, et al.,                      Case No. 1:20-cv-00989-DAD-SAB
11
                    Plaintiffs,                     ORDER REQUIRING PLAINTIFFS TO SHOW
12                                                  CAUSE WHY SANCTIONS SHOULD NOT
             v.                                     BE IMPOSED FOR FAILURE TO APPEAR
13                                                  AT SCHEDULING CONFERENCE
     CITY OF CERES, et al.,
14                                                  THREE-DAY DEADLINE
                    Defendants.
15

16          A scheduling conference in this action was set for August 11, 2021 at 3:00 p.m., before

17 the undersigned. (ECF No. 24.) Counsel for Plaintiffs, J. Michael Brown, failed to appear at the

18 scheduling conference.

19          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

20 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

21 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

22 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

23 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

24 2000).

25          Plaintiffs shall be required to show cause why sanctions should not issue for the failure

26 by counsel to make any appearance at the scheduling conference held on August 11, 2021.
27 / / /

28 / / /


                                                    1
            Case 1:20-cv-00989-DAD-SAB Document 25 Filed 08/11/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, within three (3) days from the date of

 2 entry of this order, Plaintiffs shall show cause in writing why sanctions should not be imposed

 3 for the failure of counsel to attend the mandatory scheduling conference.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     August 11, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
